Title: From Benjamin Franklin to Mary Stevenson, 28 October 1768
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polley
Oct. 28. 1768
I did not receive your Letter of the 26th till I came home late last Night, too late to answer it by the Return of that Post.
I see very clearly the Unhappiness of your Situation, and that it does not arise from any Fault in you. I pity you most sincerely: I should not, however, have thought of giving you Advice on this Occasion if you had not requested it, believing as I do, that your own good Sense is more than sufficient to direct you in every Point of Duty to others or yourself. If then I should advise you to any thing that may be contrary to your own Opinion, do not imagine that I shall condemn you if you do not follow such Advice. I shall only think that from a better Acquaintance with Circumstances you form a better Judgment of what is fit for you to do.
Now I conceive with you that your Aunt,  both from her Affection to you and from the long Habit of having you with her, would really be miserable without you. Her Temper perhaps was never of the best, and when that is the Case, Age seldom mends it. Much of her Unhappiness must arise from thence. And since wrong Turns of the Mind when confirm’d by Time, are almost as little in our Power to cure, as those of the Body, I think with you that her Case is a compassionable one. If she had, though by her own Imprudence, brought on herself any grievous Sickness, I know you would think it your Duty to attend and nurse her with filial Tenderness, even were your own Health to be endangered by it: Your Apprehension therefore is right, that it may be your Duty to live with her, tho’ inconsistent with your Happiness and your Interest; but this can only mean present Interest and present Happiness; for I think your future, greater and more lasting Interest and Happiness will arise from the Reflection that you have done your Duty, and from the high Rank you will ever hold in the Esteem of all that know you, for having persevered in doing that Duty under so many and great Discouragements. My Advice then must be, that you return to her as soon as the Time you propos’d for your Visit is expir’d; and that you continue by every means in your Power to make the Remainder of her Days as comfortable to her as possible. Invent Amusements for her; be pleas’d when she accepts of them, and patient when she perhaps peevishly rejects them. I know this is hard, but I think you are equal to it; not from any Servility in your Temper, but from abundant Goodness. In the mean time all your Friends, sensible of your present uncomfortable Situation, should endeavour to ease your Burthen, by acting in Concert with you, to give her as many Opportunities as possible of enjoying the Pleasures of Society, for your sake: Nothing is more apt to sour the Temper of aged People than the Apprehension that they are neglected, and they are extremely apt to entertain such Suspicions. It was therefore that I did propose asking her to be of our late Party: but your Mother disliking it, the Motion was dropt, as some others have been by my too great Easiness, contrary to my Judgment. Not but that I was sensible her being with us might have lessen’d our Pleasure, but I hoped it might have prevented you some Pain. In fine, nothing can contribute to true Happiness that is inconsistent with Duty; nor can a Course of Action conformable to it, be finally without an ample Reward. For, God governs; and he is good. I pray him to direct you: And indeed you will never be without his Direction, if you humbly ask it, and show yourself always ready to obey it. Farewell, my dear Friend, and believe me ever sincerely and affectionately yours
B Franklin
My Love to Dolly, Miss Blount, Dr. and Mrs. Hawkesworth, Miss Henckell &c. &c. I much commend Dolly for inviting your Aunt into the Country; you see how perfectly that agrees with my Notions. The next Day after you went, she sent the Servant for Nancy,  ordering him to take a Place for her in the Stage; and Nancy has been there ever since.
